—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 18, 1994, convicting defendant, after a jury trial, of two counts of robbery in the first degree and assault in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 8 to 16 years and 9 to 18 years on the robbery convictions, to run concurrently with a prison term of 1 year on the assault conviction, unanimously affirmed.
Defendant’s claim that he was denied effective assistance of trial counsel by counsel’s question that assertedly opened the door to defendant’s prior criminal record despite a favorable Sandoval ruling cannot be reviewed on the present record, which shows only that defendant misrepresented his criminal record in response to a single question by counsel to state what crime he had been convicted of and when. Such a claim should have been developed in a CPL article 440 motion, which would have permitted inquiry into counsel’s strategy and his preparation of defendant for direct and cross-examination concerning his criminal record (see, People v Love, 57 NY2d 998; People v Jiggetts, 178 AD2d 332, lv denied 79 NY2d 949). In any event, in the face of overwhelming evidence of guilt, defendant was not prejudiced by the revelation of his criminal record. We also find that defendant was not prejudiced by the admission, without objection, of alleged "prompt outcry” testimony that he argues his attorney should have challenged as hearsay. We perceive no abuse of discretion in sentencing. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.